This is an action to restrain defendants, who operate taxicabs, from entering upon certain property and there soliciting passengers, and, as to some of these defendants, to restrain them from operating taxicabs illegally in competition with a bus route operated by plaintiffs, pursuant to a valid franchise. The judgment grants in part and otherwise denies the alleged relief sought by plaintiffs. Judgment, insofar as appealed from, unanimously affirmed, with costs. No opinion. Order denying motion of plaintiffs to punish defendants Garrett for violation of an order granting a temporary injunction, unanimously affirmed, without costs. No opinion. Present — Hagarty, Acting P. J., Carswell, Johnston and Adel, JJ.; Nolan, J., not voting.